Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11,17,18 and 19 are objected to because of the following informalities:  Claims 11,17,18 and 19 recite “extends traversely”. Examiner is not sure what exactly this means and presumes this should read – extends transversely --.  Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: The specification states that the center hole “extends traversely through the spring fastener body”. Examiner believes this should be – extends transversely through the spring fastener body --.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20, lines 23-26 recites “wherein the spring fastener body of each of the spring fasteners is adapted to be positioned over one of the first and second ends of the spring and attached to one of the spring carrier barrels. It is unclear if both spring fastener bodies are required to be positioned over both ends of the spring, or if one spring fastener body is positioned over one end and the other spring fastener body is positioned over another end. Examiner believes this would be clearer if it read -- wherein the spring fastener body of each of the spring fasteners is adapted to be positioned over a respective one of the first and second ends of the spring and attached to a respective one of the spring carrier barrels –
Claims are being examined as best understood.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,8-10,16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartshorn 654,893.
In regard to claim 1, with reference to Figures 1-7, Hartshorn ‘893 discloses roller shade comprising: 
A roller tube (not shown, but stated in column 1, lines 13-14).
A shade material (not shown, but stated in column 1, line 14-15) attached to the roller tube.
A shade drive unit adapted to rotate the roller tube to lower or raise the shade material, wherein the shade drive unit comprises: a spring (3) longitudinally extending from a first end to a second end, wherein the spring (3) is adapted to counterbalance the shade drive unit to reduce torque required by the shade drive unit to rotate the roller tube.
A spring carrier (1) comprising a cylindrical barrel, wherein one of the first and second ends of the spring (3) is concentrically positioned over the cylindrical barrel of the spring carrier (1).
A spring fastener (5) comprising a body having a curved bottom surface (shown below) adapted to be positioned over one of the first end (4) of the spring (3) and attached to the cylindrical barrel of the spring carrier (1).  

    PNG
    media_image1.png
    338
    421
    media_image1.png
    Greyscale

In regard to claim 2, Hartshorn ‘893 discloses:
The cylindrical barrel of the spring carrier (1) comprises a smooth outer surface.  
In regard to claim 8, Hartshorn ‘893 discloses: 
Wherein the spring (3) comprises a torsion spring.
In regard to claim 9, Hartshorn ‘893 discloses: 
Wherein the curved bottom surface (shown above) of the spring fastener (5) body comprises a radius substantially equal to a radius of the cylindrical barrel of the spring carrier (1).
In regard to claim 10, Hartshorn ‘893 discloses: 
Wherein the curved bottom surface of the spring fastener body is adapted to apply clamping pressure on the spring.
In regard to claim 16, Hartshorn ‘893 discloses: 
Wherein the spring fastener (5) comprises an abutment (shown below) laterally extending from the bottom surface of the spring fastener body, wherein the abutment abuts the spring carrier (1) barrel such that the bottom surface of the spring fastener body is disposed at a distance from the spring carrier barrel.  

    PNG
    media_image2.png
    275
    378
    media_image2.png
    Greyscale

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marchal WO2020011861.
In regard to claim 1, Marchal ‘861 discloses roller shade comprising: 
A roller tube (5).
A shade material (6) attached to the roller tube (5).
A shade drive unit adapted to rotate the roller tube to lower or raise the shade material, wherein the shade drive unit comprises: a spring (7) longitudinally extending from a first end to a second end, wherein the spring (7) is adapted to counterbalance the shade drive unit to reduce torque required by the shade drive unit to rotate the roller tube.
A spring carrier (112) comprising a cylindrical barrel, wherein one of the first and second ends of the spring (7) is concentrically positioned over the cylindrical barrel of the spring carrier (112).
A spring fastener (104) comprising a body having a curved bottom surface (shown above) adapted to be positioned over one of the first end (71) of the spring (7) and attached to the cylindrical barrel of the spring carrier (112).  
In regard to claim 2, Marchal ‘861 discloses:
The cylindrical barrel of the spring carrier (112) comprises a smooth outer surface.  
In regard to claim 3, Marchal ‘861 discloses: 
Wherein the shade drive unit is at least partially disposed within the roller tube (5) and the shade drive unit further comprises: a motor (33) ; a motor housing (30) adapted to house the motor therein; an output mandrel (32)operably connected to the motor, wherein the spring (7) is mounted over the output mandrel (32); a drive wheel (34) connected to the roller tube (5) and operably connected to the output mandrel (32); wherein one of the motor housing comprises the spring carrier (112).  
In regard to claim 8, Marchal ‘861 discloses: 
Wherein the spring (3) comprises a torsion spring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 4-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchal WO2020011861. 
In regard to claim 20, Marchal ‘861 discloses a roller shade comprising: 
A roller tube (5).
A shade material (6) attached to the roller tube (5).
A shade drive unit adapted to rotate the roller tube to lower or raise the shade material, wherein the shade drive unit comprises: a motor (33); a motor housing (30) adapted to house the motor therein, wherein the motor housing (30) comprises a first spring carrier (112); a spring (7) longitudinally extending from a first end to a second end, wherein the spring (7) is adapted to counterbalance the shade drive unit to reduce torque required by the shade drive unit to rotate the roller tube; an output mandrel (32) operably connected to the motor (33) and that extends out of the motor housing (30), wherein the spring (7)is mounted over the output mandrel (32); a drive wheel (34) operably connected to the output mandrel (32); and spring fasteners (104) comprising a body having a curved bottom surface (figure 4 below shows curved bottom surface of 104); wherein the first spring carriers (112) comprises a cylindrical barrel having a smooth outer surface, wherein the first end of the spring (7) is concentrically positioned over the spring carrier barrel (of 112) and the second end is connected the drive wheel, wherein the spring fastener body of the spring fastener (104) is adapted to be positioned over one of the first and second ends of the spring and attached to one of the spring carrier barrels.  

    PNG
    media_image3.png
    419
    495
    media_image3.png
    Greyscale

Marchal ‘861 fails to specifically disclose: 
A pair of spring fasteners.
The drive wheel comprises a second spring carrier wherein the second spring carrier comprises a cylindrical barrel having a smooth outer surface wherein the second end of the spring is concentrically positioned over the spring carrier barrel.
However, Marchal ‘861 does disclose that the second end of the spring (7) is fixed to the drive wheel (34). As discussed above, in order to attach the first end of the spring, a first spring carrier comprising a cylindrical barrel with a smooth outer surface wherein the first end of the spring is concentrically positioned over the spring carrier barrel and a spring fastener. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the drive wheel of Marchal to have the second spring carrier and spring fastener as taught on the first side of the spring for the purpose of securing the spring in place. Using the same attachment means would keep the device simple for construction purposes.  
In regard to claim 4, Marchal ‘861 discloses:
Wherein the spring carrier (112) comprises a first spring carrier.
Marchal ‘861 fails to specifically disclose:
Wherein the drive wheel comprises a second spring carrier with substantially the same configuration as the first spring carrier. 
However, Marchal ‘861 does disclose that the second end of the spring (7) is fixed to the drive wheel (34). As discussed above, in order to attach the first end of the spring, a first spring carrier comprising a cylindrical barrel with a smooth outer surface wherein the first end of the spring is concentrically positioned over the spring carrier barrel and a spring fastener. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the drive wheel of Marchal to have the second spring carrier and spring fastener as taught on the first side of the spring for the purpose of securing the spring in place. Using the same attachment means would keep the device simple for construction purposes.  
In regard to claim 5, Marchal ‘861 as modified above discloses: 
Wherein the output mandrel (32) extends from a first end located within the motor housing (30), out of an opening in the motor housing, and to a second end located outside the motor housing and connected to the drive wheel (34), wherein the spring (7) is stretched by the first (112) and second (as modified to have) spring carriers.  
In regard to claim 6, Marchal ‘861 fails to disclose: 
Wherein the drive wheel is attached to the second end of the output mandrel using a washer.  
The examiner takes Official Notice that it is old and well known to use a screw and washer to attached a rotating part to a shaft and one having ordinary skill in the art before the effective filing date of the invention would have known to use such a connection for its simplicity and effectiveness. 
In regard to claim 7, Marchal ‘861 discloses: 
Wherein during operation of the motor (33), rotation of the output mandrel (32) by the motor causes rotation of the drive wheel (34) and thereby the roller tube (5), while the motor (33) and the motor housing (30) remain stationary as the roller tube rotates about the motor housing.  
 Allowable Subject Matter
Examiner believes that upon clarification/correction of the objection above claim 19 would be allowable
Claims 11-15,17 and 18 objected to as being dependent upon a rejected base claim, but upon clarification/correction of the objection above would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 11 includes the threaded hole in the spring carrier and through hole and fastener extending through the spring fastener body between a pair of coils in the spring, while claims 17 and 18 are alternative variations including abutments and posts on opposite sides of the through hole. Such is not found in the prior art. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/ABE MASSAD/Examiner, Art Unit 3634